DETAILED ACTION
This office action is in reply to applicant communication filed on August 13, 2021.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-15 have been amended.
Claims 16-17 have been added.
Claims 1-17 are pending. 

Response to Argument
Applicant’s arguments filed on August 13, 2021 with respect to the 35 USC 102/103 rejections of independent claims 1, 14 have been fully considered but they are not persuasive.

Applicant’s arguments filed on August 13, 2021 with respect to the newly added claim (claim 16) have been fully considered but are moot in view of new ground(s) of rejection.

Applicant’s argues that the prior arts on record, Sun (US Pub. No. 2011/0246433) in view of Lam (US Pub. No. 2007/0106852), fails to teach the limitation of independent claims, “… one of said first steps comprised of obtaining second data by applying a first cryptographic algorithm to the first data, and the other ones of said first steps each comprised of obtaining a result by applying the first cryptographic algorithm to the current value…”. Examiner respectfully disagrees.

A review of the prior art of the record (Sun), corresponding to the above argued claim limitation reveals that the argued claim limitation is disclosed by Sun’s reference as, (paragraph 28 of Sun, the data integrity verification module 152 can be adapted for encrypting (i.e. the claimed applying the first cryptographic algorithm) each data chunk associated with a file (i.e. the claimed first data) in conjunction with a hash function and a random number tag (i.e., the claimed new current value)).  

In relation to the above limitation and Sun reference, applicant also argued, in page 11 of the remark, that in the prior art of the record (Sun) there is no distinguish between the claimed the first cryptographic algorithm to the first data and the claimed first cryptographic algorithm to the current value. Examiner would point out that Examiner equates the claimed first data as the data chunk of Sun’s reference and the claimed current value as the random number tag of Sun’s reference. Sun’s reference generates a unique random number tag for each data chunk associated and concatenate the data chunk, the random number tag and the calculated hash function together. After concatenating the data chunk in conjunction with the hash and the random number tag, the prior art encrypt them using encryption module and store them in public cloud. The difference between the claimed limitation and Sun’s reference is that in the reference, everything concatenated and encrypted together but the clamed limitation encrypts both the data and the current value separately using the same encryption method (i.e., the first cryptographic algorithm). However, this difference is an obvious matter of design choice as long as both the reference and the claimed limitation doing this process to verify the integrity of the original data and current value/random number tag. Sun teaches this verification as, (Paragraph 45 of Sun, the hash 455 can be the recalculated from the decrypted data and compared to all decrypted hash, as depicted at block 730. A determination can be made whether a match is found, as indicated at block 740 …. The random number tag can be compared with decrypted random number tag, as depicted at block 750. A determination can be made whether a match is found, as indicated at block 780).

Applicant’s argues that the prior arts on record, Sun in view of Lam, fails to teach the limitation of independent claims, “… one of the said second steps comprised of obtaining fourth data by applying, to third data, a second cryptographic algorithm the is inverse of the first cryptographic algorithm, and the other ones of said second step each comprised of obtaining another result by applying the second cryptograph algorithm to the current value and storing the other result as new current value…”. Examiner respectfully disagrees.

A review of the prior art of the record (Sun), corresponding to the above argued claim limitation reveals that the argued claim limitation is disclosed by Sun’s reference as, (paragraph 44 of Sun, the data chunks 520 associated with the file 410 can be retrieved and the data chunks 520 can be decrypted (i.e., the claimed forth data by applying a second cryptographic algorithm to the third data)) and (paragraph 45 of Sun, the random number tag 455 in accordance with corresponding root random number stored on the private storage 445 can be computed, as indicated at block 760. The random number tag can be compared with decrypted random number tag (i.e., the claimed applying the second cryptographic algorithm to the current value), as depicted at block 750). Examiner also would like to point out that the same explanation above about the encryption process of Sun applies to the decryption process of Sun. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim limitations of claim 3 and 17,  “of randomly determining, among the second steps, the step involving the obtaining of the fourth data “ and “obtaining the fourth data is determined randomly form among the predetermined number of second steps by application of the second algorithm to the third data” respectively are about the second step using the second cryptographic algorithm (i.e., the inverse of the first cryptographic algorithm as presented in the independent claims 1 and 16). It is not clear how the second step/second-cryptographic algorithm is the inverse of the first cryptographic algorithm and at the same time generated randomly. For examining 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Pub. No. 2011/0246433) in view of Lam (US 20070106852).

	As per claim 1 Sun discloses:
A method for cryptographic processing of first data, comprising the following steps: 
encrypting (i.e. the claimed applying the first cryptographic algorithm) each data chunk associated with a file (i.e. the claimed first data) in conjunction with a hash function and a random number tag (i.e. the claimed new current value)).
Implementating predetermined number of second steps, one of said second steps comprised of obtaining fourth data by applying, to third data, a second cryptographic algorithm that is inverse of the first cryptographic algorithm, (paragraph 44 of Sun, the data chunks 520 associated with the file 410 can be retrieved and the data chunks 520 can be decrypted (i.e., the claimed forth data by applying a second cryptographic algorithm to the third data)).
The other ones of said second steps each comprised of obtaining another result by applying the second cryptographic algorithm to the current value and storing the other result as the new current value; (paragraph 45 of Sun, the random number tag 455 in accordance with corresponding root random number stored on the private storage 445 can be computed, as indicated at block 760. The random number tag can be compared with decrypted random number tag (i.e., the claimed applying the second cryptographic algorithm to the current value), as depicted at block 750)
Verifying an equality of the first data and the fourth data, and an equality of the current value and the initial value. (Paragraph 45 of Sun, the hash 455 can be the recalculated from the decrypted data and compared to all decrypted hash, as depicted at block 730. A determination can be made whether a match is found, as indicated at block 740 …. The random number tag can be compared with decrypted random number tag, as depicted at block 750. A determination can be made whether a match is found, as indicated at block 780).
Sun teaches the method of verifying data integrity based on a random number tag generated from root random number to ensure secure distributed data storage on a public cloud (see abstract of Sun) but fails to disclose:
Storing an initial value as a current value.
determining whether the first unit of data and the second unit of data are duplicates of one another by comparing the decoded value and the initial value) and (paragraph 16 of Lam, the initial value may comprise a randomly-generated number).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sun and include the above limitation using the teaching of Lam in order to verify the authenticity of an electronic data.

Claim 14 is rejected under the same reason set forth in rejection of claim 1:

As per claim 4:
Sun teaches the method of verifying data integrity based on a random number tag generated from root random number to ensure secure distributed data storage on a public cloud (see abstract of Sun) but fails to disclose:
The method of claim 1, wherein the initial value is determined randomly prior to said storage as the current value.
However, in the same field of endeavor, Lam teaches this limitation as, (paragraph 14 of Lam, the method also comprises transmitting the decoded value from the second storage system to the first storage system, and determining whether the first unit of data and the second unit of data are duplicates of one another by comparing the decoded value and the initial value) and (paragraph 16 of Lam, the initial value may comprise a randomly-generated number).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sun and include the above limitation using the teaching of Lam in order to verify the authenticity of an electronic data using the randomly generated initial value.

As per claim 5 Sun in view of Lam discloses:
encrypting each data chunk associated with a file) and (paragraph 44 of Sun, the data chunks 520 associated with the file 410 can be retrieved and the data chunks 520 can be decrypted).

As per claim 6 Sun in view of Lam discloses:
The method of claim 1, further comprising: obtaining fifth data by applying a third cryptographic algorithm to the second data; obtaining sixth data by applying a fourth cryptographic algorithm to the fifth data; obtaining seventh data by applying, to the sixth data, a fifth cryptographic algorithm that is the inverse of the fourth cryptographic algorithm; and obtaining the third data by applying, to the seventh data, a sixth cryptographic algorithm that is the inverse of the third cryptographic algorithm. 
Claim 6 is rejected under the same reason set forth in rejection of claim 1 and further Sun teaches the method of processing plurality of files as, (paragraph 35 of Sun, the module 440 (i.e., private data storage) can store a root random number associated with the encryption module 460 for each file, and not merely a single root random number shared with, for example, several files. Each file can be then "chunked" up to a number of data chunks before being out to the "cloud"). 

As per claim 7 Sun in view of Lam discloses:
The method of claim 1, further comprising the following steps, the second data being used as the current data: implementating a second predetermined number of third steps, each comprised of obtaining a result by applying the first cryptographic algorithm to the current data and storing the result as the new current data; and implementating the second predetermined number of fourth steps each comprised of obtaining of an other result by applying the second cryptographic algorithm to the current data and storing the other result as the new current data, said third data being the current data after implementation of said fourth steps. (Paragraph 28 of Sun, the data integrity verification module 152 can be adapted for encrypting each data chunk associated with a file) and (paragraph 44 of Sun, the data chunks 520 associated with the file 410 can be retrieved and the data chunks 520 can be decrypted).


The method of claim 1, wherein the first data represents a message or an initial word. (Paragraph 36 of Sun, the data to be encoded is often called the "message", and the hash value is sometimes called the message digest or simply digest)

As per claim 9 Sun in view of Lam discloses:
The method of claim 1, wherein the first algorithm is an encryption algorithm. (Paragraph 28 of Sun, the data integrity verification module 152 can be adapted for encrypting each data chunk associated with a file).

As per claim 10 Sun in view of Lam discloses:
The method of claim 1, wherein the first algorithm uses a cryptographic key. (Paragraph 38 of Sun, the encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256).

As per claim 11 Sun in view of Lam discloses:
The method of claim 1, wherein the first algorithm is an AES algorithm. (Paragraph 38 of Sun, the encryption module 460 supports a symmetric-key encryption 465, for example AES-128, AES-192 or AES-256).

As per claim 12 Sun in view of Lam discloses:
The method of claim 1, comprising, when verifying step verifies that the first data is equal to the fourth data and the current value is equal to the initial value during the verification step, emitting a piece of data obtained depending on the second data. (Paragraph 35 of Sun, the message digest module 450 can be configured to generate a hash function 455 (e.g., message digests) and concatenate with the data chunk and the random number tag).

As per claim 15 Sun in view of Lam discloses:
the data integrity verification module 152 generally includes an encryption module 460, a message digest module 450 and a random number module 430).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Pub. No. 2011/0246433) in view of Lam (US 20070106852) and further in view of Colonel (US Pub. No. 2014/0298456).

As per claim 13:
The combination of Sun and Lam teaches the method of verifying data integrity based on a random number tag generated from root random number to ensure secure distributed data storage on a public cloud (see abstract of Sun) but fails to disclose:
The method of claim 1, further comprising: implementing a security action when either of the first data differs from the fourth data or when the current value differs from the initial value during the verificating step.
However, in the same field of endeavor, Lam teaches this limitation as, (paragraph 18 of Colonel, while executing the secure hybrid application integrity check for the non-native file is performed. The integrity check reveals if the non-native component of the secure hybrid application has been modified. Depending on whether the secure hybrid application has been modified or not, further actions, such as continuing the secure hybrid application execution, preventing the functions of the secure hybrid application from further execution, and providing notification to an user of the secure hybrid application, can be performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sun and Lam to include the above limitation using the teaching of Colonel in order to secure the computing system/computing data/computing application by taking the necessary security action.

Claims 2-3 and 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Pub. No. 2011/0246433) in view of Lam (US 20070106852) and further in view of Turner (US Pub. No. 2004/0196980).

As per claim 2 Sun in view of Lam discloses:
The combination of Sun and Lam teaches the method of verifying data integrity based on a random number tag generated from root random number to ensure secure distributed data storage on a public cloud (see abstract of Sun) but fails to disclose:
The method of claim 1, comprising a step of randomly determining, among the first steps, the step involving the obtaining of the second data.
However, in the same field of endeavor, Turner teaches this limitation as, (paragraph 15 of Turner, in a preferred embodiment the controller of the encoder is programmed randomly to select the first encryption algorithm from a first set of encryption algorithms pre-stored in the memory arrangement of the encoder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sun and Lam to include the above limitation using the teaching of Turner in order to secure the computing system/computing data/computing application by randomly generating encoder/encryption algorithm that is pre-stored in the memory of the encoder.

As per claim 3 Sun in view of Lam discloses:
The combination of Sun and Lam teaches the method of verifying data integrity based on a random number tag generated from root random number to ensure secure distributed data storage on a public cloud (see abstract of Sun) but fails to disclose:
The method of claim 1, comprising a step of randomly determining, among the second steps, the step involving the obtaining of the fourth data.
However, in the same field of endeavor, Turner teaches this limitation as, (paragraph 15 of Turner, in a preferred embodiment the controller of the encoder is programmed randomly to select the first encryption algorithm from a first set of encryption algorithms pre-stored in the memory arrangement of the encoder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sun and Lam to include the above limitation using the teaching of Turner in order to secure the computing system/computing data/computing application by randomly generating encoder/encryption algorithm that is pre-stored in the memory of the encoder.

As per claim 16:
The combination of Sun and Lam teaches Claim 16 as disclosed in the rejection of claim 1 above except for the limitation:
Wherein the one of said first steps comprised of obtaining the second data is determined randomly from among the predetermined number of first steps by application of the first algorithm.
However, in the same field of endeavor, Turner teaches this limitation as, (paragraph 15 of Turner, in a preferred embodiment the controller of the encoder is programmed randomly to select the first encryption algorithm from a first set of encryption algorithms pre-stored in the memory arrangement of the encoder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sun and Lam to include the above limitation using the teaching of Turner in order to secure the computing system/computing data/computing application by randomly generating encoder/encryption algorithm that is pre-stored in the memory of the encoder.

As per claim 17:
The combination of Sun and Lam teaches the method of verifying data integrity based on a random number tag generated from root random number to ensure secure distributed data storage on a public cloud (see abstract of Sun) but fails to disclose:
The method of claim 16, wherein the one of said second steps comprised of obtaining the fourth data is determined randomly form among the predetermined number of second steps by application of the second algorithm to the third data.
in a preferred embodiment the controller of the encoder is programmed randomly to select the first encryption algorithm from a first set of encryption algorithms pre-stored in the memory arrangement of the encoder).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Sun and Lam to include the above limitation using the teaching of Turner in order to secure the computing system/computing data/computing application by randomly generating encoder/encryption algorithm that is pre-stored in the memory of the encoder.

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Bevan (US Pub. No. 2007/0177720). Bevan discloses the methods and systems for securing data based on a particular cryptographic algorithm.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159. The examiner can normally be reached M-F 8 a.m. - 5 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TESHOME HAILU/Primary Examiner, Art Unit 2434